Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
ALLOWABLE CLAIMS 
Claims 1-3, 5, 7-14 and 16-20 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed on 09/24/2021 are found persuasive, i.e., the closest prior art of record McDonald (US 2014/0186092 A1), Cybulski (US 2006/0072962 A 1 ) and Korogi (US 2010/0168638 A 1 ) fail to teach, suggest or render obvious the limitations of “only one inclined outflow hole penetrating the attachment plate”; and “the weir is independent and not linked with the bank section”.
McDonald (US 2014/0186092 A1) discloses most of claimed limitations except for the number of deficiencies that are remedied by references of Cybulski (US 2006/0072962 A1 ) and Korogi (US 2010/0168638 A1 ).
However, none of cited prior art teach or suggest limitations mentioned above:

With regard to limitation “the weir is independent and not linked with the bank section”, while the secondary reference of Cybulski teaches the weir (interior rib 42), this weir is twice linked to the bank section forming a closed loop, and consequently, functions differently from the weir, claimed by Applicants forming an open loop that can be seen on Applicant’s figs. 2 and 4-7) .
Therefore, claims 1-3, 5, 7-14 and 16-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781